The opinion of the court was delivered by
Graves, J.:
It is claimed by the railway company that the cars, when attached, were being used in interstate commerce, and were therefore beyond the jurisdiction of a state court, and that for this reason the attachment proceedings were void. On the other hand it is contended by the sheriff that the decision of the' court sustaining and confirming the attachment, with the express finding that the property was subject to attachment when taken, amounts to an adjudication that the cars were not engaged in interstate commerce-when seized, and that such determination is conclusive when attacked collaterally.
The defendant insists that' as it was not a party to-the proceedings in the district court it is not bound thereby. It further contends that, having received the-cars in the state of Colorado loaded with freight consigned to another state, it was under obligations to return them to the owner, and its responsibility continued until this duty was performed; that while engaged in. this duty its possession of the cars was protected by the provisions of the interstate commerce law.
*431There is nothing to indicate by what process the court obtained jurisdiction over the defendant other than the attachment proceedings and the judgment itself. It appears that King Brothers had a claim against the Denver & Rio Grande Railroad Company, and that that company owned the cars attached, which were then within the jurisdiction of the court. This was sufficient to give the court jurisdiction over the subject-matter of the action. Attachments in such cases are common, and the power of state courts to appropriate property to the liquidation of judgments in such a proceeding is not questioned. At the time the cars were attached they were standing detached from any train, unloaded, and apparently liable for the debts of the owner. If special facts existed which made them exempt from such liability the owner, by showing such facts,- might have prevented them from being so taken. The court decided that these cars, when levied upon, were subject to attachment. If this decision of the court be regarded as a mere adjudication in rem, it nevertheless amounts to a determination of the status of the attached property, which the court had jurisdiction to make; and, when made, it was binding upon all parties having any interest in the property. . (3 A. & E. Encycl. of L. 185; 16 A. & E. Encycl. of L. 129; 24 A. & E; Encycl. of L. 463; Butcher v. The Bank of Brownsville, 2 Kan. 70, 83 Am. Dec. 446; Head v. Daniels, 38 Kan. 1, 15 Pac. 911; In re Wallace, 75 Kan. 432, 89 Pac. 687; Carter v. Hyatt, 76 Kan. 304, 91 Pac. 61.)
Nothing appears to have been done by the owner of the property to dissolve the attachment, vacate the' judgment or set aside the order of the court, by proceedings in error or otherwise. These orders were assumed to be void, and therefore ignored.
The defendant does not appear to have had any interest in the cars. • It was merely in possession of them under an implied promise that they would be returned *432to the owner when unloaded. ' This obligation, however, did not justify taking them- forcibly from the custody of law. The status of the attached property, as fixed by. the judgment of the court, was binding upon the owner and all other persons having an interest therein. The defendant had no rights to the cars independent of the Eio Grande railroad company which it could assert as against the rights of the sheriff.
We conclude that the taking of the property by the defendant was Wrongful, and therefore the judgment of the district court is reversed.